Citation Nr: 0401039	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed right hip 
disorder.  




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel







INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the RO.  

A hearing was scheduled to be held before the undersigned 
Veterans Law Judge via videoconference on December 11, 2003; 
however, the veteran withdrew his request for a hearing on 
that day.  



FINDINGS OF FACT

1.  The veteran currently is shown to have degenerative 
changes of the lumbosacral spine that as likely as not are 
due to trauma suffered in service.  

2.  The veteran currently is shown to have right hip 
osteoarthritis that as likely as not is due to trauma 
suffered in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative changes of the 
lumbosacral spine is due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right hip osteoarthritis is due to 
an injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection is warranted for a 
low back disability and right hip disability as a result of 
service, particularly as a result of parachute jumps.      

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

This law and their implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

In this case, the claim on appeal was filed adjudicated 
subsequent to the above-noted change in the law and 
implementing regulations.  The Board is not precluded from 
proceeding to an adjudication of this claim as the 
requirements of such authority have been satisfied.  

The record reflects during the course of this appeal the 
veteran was issued a Statement of the Case and which 
contained the pertinent laws and regulations governing this 
claims and the reasons for their denial.  

As well, in September 2001 the RO sent the veteran a letter 
which essentially explained the VCAA and what evidence 
necessary to substantiate his claim, and how to go about 
assisting the RO in obtaining any such evidence.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate these 
claims (see Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and he has been afforded ample opportunity to submit such 
information and evidence.  The Board also finds that there is 
sufficient evidence of record to fairly adjudicate these 
claims.

In view of the above, and given the favorable action taken 
hereinbelow, there is no further action to be undertaken to 
comply with the provisions of the VCAA or implementing 
regulations, and as such, the veteran will not be prejudiced 
as a result of the Board deciding these claims.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Initially, it is noted a review of the record reflects that 
the veteran's service medical records could not be provided 
by the National Personnel Records Center in St. Louis, 
Missouri (NPRC), possibly because they were destroyed in a 
1973 fire at that facility.  

The Board has kept this unfortunate situation in mind while 
addressing these claims, and realizes that in such situations 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine.  Cf. O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

The veteran asserts that he suffered low back and right hip 
injuries while parachute jumping in Texas in the early 
1950's, and that these injuries have resulted in his current 
low back and right hip disabilities.  The Board points out 
that the veteran's DD Form 214 indicates that he was awarded 
a parachute badge while in service.  

In a May 2001 letter, Fotis G. Mystakas, M.D. notes that X-
ray studies of the veteran's right hip showed a marked degree 
of degenerative arthritis and that X-ray studies of his 
lumbar spine showed degenerative changes with the formation 
of bone spurs.  

Dr. Mystakas stated that the only causative factor that he 
could implicate for the low back and right hip arthritis were 
the injuries the veteran sustained in service as a 
paratrooper.  

The report of a November 2001 VA examination resulted in 
diagnoses of moderate to severe osteoarthritic changes in the 
right hip and moderate degenerative changes in the 
lumbosacral spine.  

The VA examiner, noting that there were no service medical 
records to review, essentially stated that, assuming the 
veracity of the history given by the veteran (regarding the 
inservice injury and comments to the effect that he sustained 
no additional injuries of the back or hip subsequent to 
service), the parachute jump injury more likely than not 
caused the arthritis to the right hip and lumbosacral spine.  

The Board concedes that the objective evidence is not 
entirely clear regarding whether the veteran suffers from the 
above discussed disabilities as the result of an inservice 
injury because, as noted, the service medical records have 
not been associated with the claims folder.  

The Board nevertheless finds that the assertions surrounding 
the incurrence of his low back and right hip injuries are 
credible.  That said, in view of the applicable law 
(including O'Hare, supra) and the evidence discussed 
hereinabove the Board, resolving all doubt in favor of the 
veteran, concludes that it has been sufficiently demonstrated 
that the veteran as likely as not suffers from low back and 
right hip disabilities due to an injury that was incurred in 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

As such, service connection for degenerative changes of the 
lumbosacral spine and right hip osteoarthritis must be 
granted.  



ORDER

Service connection for degenerative changes of the 
lumbosacral spine is granted.  

Service connection for a right hip osteoarthritis is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



